Citation Nr: 0004738	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  95-21 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of yellow 
fever.

2.  Entitlement to service connection for a low back 
condition.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
December 1945.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1994, from 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in December 1997.  It 
was remanded because the veteran's service medical records 
were not present in the claims folder.  All requested 
development has been accomplished.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a nervous condition in a January 1967 
decision.

2.  Since the January 1967 decision, the following relevant 
evidence has been received: (1) of records of a VA 
psychiatric hospitalization from October 1966 to July 1967 
(although the first several months of this stay were 
considered prior to the January 1967 rating decision),(2) the 
report of a VA examination conducted in January 1970, (3) 
private medical records dated in June 1973, (4) the report of 
a VA examination conducted September 1973, (5) private 
medical records dated between May 1979 and October 1991, (6) 
the veteran's testimony at his hearing on appeal in February 
1995, (7) and statements of two of the veteran's friends 
dated in January 1995.

3.  The evidence received since June 1967 is not new and 
material.

4.  The veteran's service medical records are negative for 
complaints of, treatment for, or diagnosis of chronic 
disorders manifested by residuals of yellow fever or a back 
injury.

5.  No competent medical evidence or opinion has been 
presented which indicates that the veteran was treated for 
yellow fever or a back injury during service, or that he 
currently has any yellow fever residuals or a chronic back 
disability attributable to service.  


CONCLUSIONS OF LAW

1.  The January 1967 RO decision denying service connection 
for a chronic psychiatric disability is final.  38 U.S.C.A. 
§§ 7103(a) and 7104 (West 1991 & Supp. 1998).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for a chronic 
psychiatric disability is not reopened.  38 U.S.C.A. §§ 5108 
and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claims for service connection for a back 
disability and residuals of yellow fever are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he was hospitalized for yellow 
fever for two weeks while stationed in Trinidad in 1945.  He 
also claims that he incurred a low back injury while jumping 
across a trench in basic training in Puerto Rico in 1945.  He 
believes that he further injured his lower back on an 
obstacle course, also in basic training.  He finally contends 
that his neuropsychiatric condition was caused by stress 
during his military service.  He specifically claims that he 
experienced extreme stress during gas mask training and 
during infiltration course training.  He states that he has 
experienced recurring nightmares since that time.

1.  Entitlement to service connection for residuals of yellow 
fever and for a low back condition.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).

In this case, the determinative issues presented by the claim 
are whether the veteran had yellow fever and incurred a back 
injury during service, whether he currently has residual 
disability related to these claimed incidents, and whether 
there is a link between the inservice incidents and the 
current complaints provided by competent medical evidence.  

A review of the veteran's service medical records indicates 
that he was hospitalized on the 9th of October 1945 for a 
fever and was diagnosed with nasopharyngitis, catarrhal, 
acute.  He was released on the 14th of October 1945.  These 
records show no treatment for a back disorder or for yellow 
fever.  His separation examination, which is of record, shows 
no findings of disability related to service.  It was merely 
noted that he had a healed contracture scar on the index 
finger of his left hand which pre-dated his service.  

VA medical records, dated in July 1947, show the veteran 
hospitalized and treated for bronchopneumonia.  He gave no 
history at that time of having incurred yellow fever during 
service.  The veteran offered testimony at his hearing on 
appeal in February 1995.  He reported that he was 
hospitalized and treated for yellow fever on the island of 
Trinidad in 1945.  He further related that he injured his 
back on several occasions during training.

The Board concludes that the objective medical evidence of 
record does not support the veteran's contentions regarding 
inservice treatment for yellow fever, and the inservice 
incurrence of a back injury.  No objective medical evidence 
or opinion supports his contentions.  The Board has 
thoroughly reviewed the claims file, but finds no evidence of 
a plausible claim for service connection for a chronic back 
disorder or residuals of yellow fever.  The only positive 
evidence presented is the veteran's statements.  This alone, 
is insufficient to render the claims well grounded.  Since 
the appellant has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, it must be 
denied.

Where an appellant has not met the burden of presenting 
evidence of a well grounded claim, VA has no duty to assist 
him any further in developing facts pertinent to his claim, 
including any duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a)(West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the appellant with 
an examination).  However, where a claim is not well 
grounded, it is incomplete, and depending on the particular 
facts of the case, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise the claimant of the evidence needed to 
complete his application.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  In this case, however, the RO has complied 
with this obligation in the November 1994 statement of the 
case, the March 1995 and July 1999 supplemental statement of 
the case, and in the above discussion.


2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a nervous 
condition.

Service connection for a neuropsychiatric disorder was denied 
in a rating decision of January 1967.  It was noted at that 
time that the veteran's service medical records were negative 
for a nervous condition.  Records available at that time 
showed that the veteran had a nervous breakdown in 1955 with 
two weeks hospitalization.  He was admitted to a VA hospital 
in October 1966 and diagnosed with schizophrenic reaction, 
catatonic type.  He remained hospitalized until July 1967, at 
which time he was discharged after failing to return from a 
regular pass.  A rating decision of June 1967 awarded a non-
service connected pension based on the veteran's 
schizophrenic reaction.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  First, 
it must be determined whether the evidence submitted by the 
claimant is new and material.  Second, if new and material 
evidence has been presented, it must be determined, 
immediately upon reopening the claim, whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) based 
upon all the evidence and presuming its credibility.  The 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(hereinafter, "the Court") concluded in Elkins that the 
Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable- 
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).  
Third, if the reopened claim is well grounded, VA may 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO denied entitlement 
to service connection for a nervous condition because it 
determined that the evidence presented subsequent to the 
January 1967 RO decision was not new and material.  Evidence 
presented subsequent to that decision consists of records of 
a VA psychiatric hospitalization from October 1966 to July 
1967 (although the first several months of this stay were 
considered prior to the January 1967 rating decision), the 
report of a VA examination conducted in January 1970, private 
medical records dated in June 1973, the report of a VA 
examination conducted September 1973, private medical records 
dated between May 1979 and October 1991, the veteran's 
testimony at his hearing on appeal in February 1995, and 
statements of two of the veteran's friends dated in January 
1995.

The reports of VA psychiatric hospitalizations from October 
1966 to July 1967, and the reports of VA examinations 
conducted in January 1970 and September 1973 show treatment 
and evaluation of a psychiatric disorder.  These records are 
new, in that they were not considered at the time of the 
January 1967 rating decision, they are not, however, 
material.  They merely show present treatment and contain no 
evidence or opinion which would link the veteran's chronic 
psychiatric disorder with his brief and remote period of 
active military service.  Private medical records dated in 
June 1973, and between May 1979 and October 1991 are likewise 
negative for evidence or opinion which would link the 
veteran's chronic psychiatric disorder with his period of 
active service.  These records are also new, but not 
material.  

The veteran's testimony at his hearing on appeal in February 
1995, and the various statements and contentions he has made 
with regard to this appeal are new.  They are not material.  
At his personal hearing he stated that he believed he 
incurred a psychiatric disorder during gas mask and 
infiltration training.  He stated that he became very nervous 
after this.  He claimed that after service he was prescribed 
medication for this.  Attempts to obtain records from the 
clinic referenced by the veteran in Puerto Rico were 
negative.  The veteran's statements that he incurred a 
chronic psychiatric disability during service are not 
competent.  While he is competent to report incidents which 
happened in service, he is not competent to make a conclusion 
as to medical causation.  

The statements of two of the veteran's friends dated in 
January 1995 are new, but not material.  One of these friends 
reports to have know the veteran since 1960, the other 
acknowledges that he did not serve with the veteran.  Neither 
of these friends has personal knowledge of the veteran's 
inservice treatment.  These statements merely repeat history 
already provided by the veteran.  They are new but not 
material.  They are essentially cumulative.

There has been no evidence recently submitted which is other 
than cumulative.  The evidence submitted in an attempt to 
reopen is neither new nor material and is not relevant or 
probative to the issue at hand.  As no new and material 
evidence has been submitted, the Board finds that there is no 
basis to reopen a claim for service connection for a chronic 
psychiatric disorder.



ORDER

Entitlement to service connection for a chronic back disorder 
is denied.

Entitlement to service connection for residuals of yellow 
fever is denied.

Entitlement to service connection for a chronic nervous 
disorder is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

